     Case 2:14-cv-01170-WBS-AC Document 171 Filed 04/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GERALD SPENCE,                                     No. 2:14-cv-1170 WBS AC P
12                      Plaintiff,
13          v.                                          ORDER
14   STAMBAUGH, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 11, 2021, the magistrate judge issued findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within thirty days. See ECF No. 169. Plaintiff

23   has filed objections to the findings and recommendations. ECF No. 170.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ////
                                                       1
     Case 2:14-cv-01170-WBS-AC Document 171 Filed 04/13/21 Page 2 of 2


 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1. The findings and recommendations issued March 11, 2021 (ECF No. 169), are

 3   ADOPTED in full;

 4            2. The County defendants’ motion for summary judgment (ECF No. 146) is GRANTED;

 5            3. Plaintiff’s cross-motion for summary judgment (ECF No. 154) is DENIED;

 6            4. Summary judgment is entered for the City defendants on Count Four, and

 7            5. The clerk is directed to enter final judgment.

 8   Dated: April 13, 2021

 9

10

11

12

13   spen1170.804

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
